Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, 14 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 5 and 14, the boundary layer thickness is determined by many different factors such as skin friction, air speed, angle of attack etc. Since, none of those are claimed in the claim it is unclear how the thickness can be properly defined which in turn is used to determine the height and width of the channel.
Regarding claim 10, “the inlet lip” lacks proper positive antecedent basis because an inlet lip is set worth in claim 8, not claim 1.
Regarding claim 17, the claim recitation is unclear as it doesn’t specify how and what is done to maintain and compare the volume flow. It is also unclear what structural language is being added with this claim language as the claim recites a functional language “a volume of air entering the intake opening”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Da Silva et al. (US 9,051,057).
Regarding claim 1, Da Silva et al. ‘057 teaches (figures 5-8) an air inlet (50), comprising: an intake opening (52-1) located in an outer surface of an enclosure/aircraft (as shown in the figure below) for receiving air moving outside the enclosure (Col. 5 Lines 1-5); and a fluid diverter (56) integrated with the air inlet (50) such that the fluid moving immediately adjacent the outer surface of the enclosure is diverted around the air inlet (50) to avoid ingestion into the intake opening (52-1) (Col. 5 Lines 1-5, 12) .
Regarding claim 2, Da Silva et al. ‘057 teaches (figures 5-8) the air inlet (50) wherein the fluid diverter (56) comprises a raised flange/an upper support member (56-2), the raised flange/ an upper support member (56-2) being elevated above the outer surface via a diverter sidewall/upright support (56-3) such that the intake opening (52-1) is raised above the outer surface (Col 5 Lines 10-15).

Regarding 4, Da Silva et al. ‘057 teaches (figures 5-8) the air inlet (50) further comprising a channel formed between the outer surface (base member (56-1) attaches to the outer surface forming a part of the outer surface), the diverter sidewall /upright support (56-3), and raised flange/ an upper support member (56-2), the channel adapted to divert a boundary layer of fluid flow around the intake opening (as shown in the figure below).
Regarding claim 5, as best understood Da Silva et al. ‘057 teaches (figures 5-8) the air inlet (50) wherein the channel has a height and a width based on a local boundary layer thickness and an expected volume of fluid to be diverted.

    PNG
    media_image1.png
    442
    770
    media_image1.png
    Greyscale

Regarding claim 6, Da Silva et al. ‘057 teaches (figures 5-8) the air inlet (50) wherein the intake opening (52-1) comprises an inlet ramp angled downwardly below the outer surface and inlet sidewall that couples the inlet ramp with the diverter sidewall (as shown in the figure above; 
Regarding claim 7, Da Silva et al. ‘057 teaches (figures 5-8) the air inlet (50) wherein the diverter sidewall (56-3) and the raised flange (56-2) are shaped to form a narrow portion of the intake opening at an upstream end of the air inlet and a wide portion of the intake opening at a downstream end of the air inlet (as shown in the figure above; the diverter (56) is U-shaped with the base i.e., the narrow portion of the “U” facing upstream as depicted by the flight direction (FD)).
Regarding claim 8, Da Silva et al. ‘057 teaches (figures 5-8) the air inlet (50) further comprising an inlet lip/scoop (52) positioned across the wide portion of the intake opening and above the inlet ramp (Col. 5 Lines 1-5) (as shown in the figure above).
Regarding claim 9, Da Silva et al. ‘057 teaches (figures 5-8) the air inlet (50) wherein the inlet lip/scoop (52) has a leading edge facing upstream adapted for separating a portion of airflow from above the air inlet into the intake opening while minimizing drag (Col. 5 Lines 1-9) (as shown in the figure above).
Regarding claim 10, Da Silva et al. ‘057 teaches (figures 5-8) the air inlet (50) further comprising an aerodynamic fairing (60) adapted to provide a low drag connecting surface between the inlet lip and the outer surface (Col. 5 Lines 14-20).
Regarding claim 11, Da Silva et al. ‘057 teaches (figures 5-8) the air inlet (50) wherein the aerodynamic fairing is adapted to provide a smooth transition from the end of the diverter sidewall to the outer surface (Col. 5 Lines 14-29).
Regarding claim 12, Da Silva et al. ‘057 teaches (figures 5-8) a fluid diverting air inlet (50), comprising: an intake opening (52-1) formed through an outer surface of an aircraft (as shown in the figure above), the intake opening (52-1) configured to receive air for use in the aircraft (Col. 5 Lines 1-5); the intake opening ramping downwardly below the outer surface to define an intake passageway (as shown in the figure above; intake opening opens into air intake 54 which ramps downward below the outer surface creating a passageway); an air diversion device/ U-shaped diverter (56) formed by lateral sidewalls/ an upright support (56-3) of the intake opening (52-1) that extend vertically above outer surface, the lateral sidewalls converging together at an upstream end of the air inlet (50), and the lateral sidewalls diverging apart towards a downstream end of the air inlet (as shown in the figure above) (Col. 5 Lines 1-5, 12) and flanges/ an upper support member (56-2) that extend outwardly from the tops of the lateral sidewalls such that divided air passages for boundary layer fluids are formed on each side of the air diversion device/ U-shaped diverter (56).
Regarding claim 13, Da Silva et al. ‘057 teaches (figures 5-8) a fluid diverting air inlet (50) wherein the divide air passageways comprise bypass channels (as shown in the figure above) formed along each side of the air inlet for directing boundary layer fluid flow away from the intake opening (52-1), the bypass channels being (i) beneath an underside surface of the flanges (56-2); (ii) outside a façade of the lateral sidewalls (56-3); and, (iii) above the outer surface (56-1).
Regarding claim 14, as best understood Da Silva et al. ‘057 teaches (figures 5-8) a fluid diverting air inlet (50) wherein a height and width of the bypass channels are sized to accommodate an expected volume of air flow to be diverted from the intake opening 
Regarding claim 15, Da Silva et al. ‘057 teaches (figures 5-8) a fluid diverting air inlet (50) wherein the outer surface is an aircraft skin (Col. 4 Lines 63-67), and the air inlet (50) is installed in the aircraft skin for providing a low-drag source of air that avoids ingestion of the surface attached fluids (Col. 5 Lines 6-9; diverter avoids ingestion of the surface attached fluids by diverting surface fluids around the intake opening).
Regarding claim 16, Da Silva et al. ‘057 teaches (figures 5-8) a fluid diverting air inlet (50) wherein the outer surface has a curvature and flanges (56-2) have a generally matching curvature such that the flanges (56-2) are substantially parallel with the outer surface.
Regarding claim 17, as best understood Da Silva et al. ‘057 teaches (figures 5-8) a fluid diverting air inlet (50) wherein a volume of air entering the intake opening is substantially maintained compared with a conventional submerged inlet that lacks an air diversion device.
Regarding claim 18, Da Silva et al. ‘057 teaches (figures 5-8) a fluid diverting air inlet (50) wherein the air inlet protrudes outside the outer surface of the enclosure/aircraft (as shown in the figure above) due to the lateral sidewalls (56-3), which define a width of the intake opening.
Regarding claim 19, Da Silva et al. ‘057 teaches (figures 5-8) a fluid diverting air inlet (50) wherein the intake opening has a narrow end and a wide end, the narrow end being oriented upstream of the wide end with respect to a nominal direction of air flow (as shown in the figure above; the diverter (56) is U-shaped with the base i.e., the narrow portion of the “U” facing upstream as depicted by the flight direction (FD)).
Regarding claim 20, Da Silva et al. ‘057 teaches (figures 5-8) a fluid diverting air inlet (50) wherein the intake opening has a ramp that is angled downwardly such that the intake opening is shallow at the upstream end and deeper at the downstream end (as shown in the figure above; intake opening opens into air intake 54 which ramps downward below the outer surface creating a passageway).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHESH DANGOL/            Examiner, Art Unit 3642                                                                                                                                                                                            
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642   
3/25/2021